 

Case 2:19-cv-10355-JCZ-DMD Document1 Filed 05/13/19 USESTRET GOURT
EASTERN DISTRICT OF LOUISIANA

 

nen} «MAY 15 2039

 

 

 

UNITED STATES DISTRICT COU WILLIAM W. BLEVINS

 

EASTERN DISTRICT OF LOUISIANA

MARK WHITICAR CIVIL ACTION
Plaintiff (s)

V. v.£9-10355
SECT. EMAG. 3

The City of New Orleans Section. —__
Police Department

7" District, 6 District and 8" District

Defendants

COMPLAINT

Plaintiff, MARK WHITICAR,, is of full age and domiciled in the Parish of
Orleans, State of Louisiana, appearing pro se, with clean hands, without
counsel, who has not been formally or otherwise instructed in Law, humbly
suggest to this Honorable Court the following, to wit:

|

Plaintiff MARK WHITICAR has a daughter named Rina Elaine Whiticar, she
is documented with a Bi Polar Disorder and former drug abuser who had
just relocated back to New Orleans after leaving 3 days before Hurricane
Katrina hit New Orleans. She lived in Oklahoma for 10 years with her
Mother Loretta, daughter Cherish and my 2 Sons Mark Jr. and Joshua. Her
mother’s Mom got sick and they all moved back to New Orleans in 2017 to
take care of her grandmother, Ms. Elaine. /¢

ee

_ eee

Doth ean
_.. CtRmDep______=
ss Doc. INO. er:

 
Case 2:19-cv-10355-JCZ-DMD Document 1 Filed 05/13/19 Page 2 of 6

I
Upon arriving back to New Orleans, Rina began to
hang with old friends and she started using Drugs
again and staying on the streets. She moved
out of her grandmothers home and lived with a
friend in Chalmette. My son told me she told him
she was living in her friends car. | sought help at
the New Orleans Adult Services program on
Poydras Street, and went to the Social Security
office after calling the Social Security National
Hotline to get her a Payee appointed to manage her
monthly Benefit Check she recived for the Bi Polar
she is documented to suffer from. The Social
Secirity office in New Orleans refused to appoint her
a Payee, therefore plan B was to get her arrested
and forced into Mental Health services and drug
treatment.

lH
On or about July 5, 2018 my daughter had abused
my granddaughter
Cherish to the point that my grand daughter
threatned Sucide. She was
admitted in Children’s hospital and treated for 3
days. | contacted the 7th
District Police station and made a complaint. Officer
April went to the
resident on where my daughter, her mother, my
grand daughter were staying in New Orleans East.
She informed me that she spoke to Rina, but there
was no arrest made. (Plaintiff has proof of phone
Calls to the police)

IV
The very next week my grand daughter threatned
Sucide with pills on 2 more occasins. | usually take
matters in my own hands, but | trusted the Police to
at least put out a Warrant for Rina’s arrest for Child
Abuse, but officer April never did. Which would have
gotten my daughter the help she needed and off the
Case 2:19-cv-10355-JCZ-DMD Document 1 Filed 05/13/19 Page 3 of 6

streets. Rina then left from New Orleans East and
she talked my Son Mark into allowing her to live
with him. Not wanting his sister to be on the streets.
He allowed her and her drug addict new boyfriend
to stay with him. My Son discovered that Rina and
her boyfriend goes on

Frenchmen Street in the 8th District everyday to get
the Tourist to give them money for drugs. I called
the 6th District to get them to arrest my daughter
for abusing my grand daughter and making her
attempt Sucide 3 times. They didn’t follow through
or pursue her in any way until Rina broke 2 big
double inslulated window panes and unlawfully
entered my Son’s into my Son’s apartment while he
wasn’t home and took some of his money. |

called and got no answer, so | went to the 6th
District police station on several occasins until the
desk officer got tired of me and wrote out a police
report with an item number on it, but there still was
no Warrant for her arrest for destruction of my Son’s
property and theft of his money. He knew

it was Rina because only her back pack was
missing and she was already seen hopping his
fence to sit on his steps while waiting for him to
return home when she stayed with him.

V
After this second incident in the 3rd Ward at my
Son’s home on St. Andrews Street. | called the 8th
District to arrest her when she was on
Frenchmen Street her daily location only 8 blocks
from the 8th District. My residence is 1922 St.
Claude Ave in the 8th District. A friend of mine took
sick and | stayed by her apartment to assist her in
her recovery, so | left home on St. Claude Ave for a
couple of weeks but | came home and picked
up my mail everyday and walk around my home to
see if there was evidence of Rina climbing my fence
and illegally coming on the property to
Case 2:19-cv-10355-JCZ-DMD Document 1 Filed 05/13/19 Page 4 of 6

use drugs and sleep. | did see evidence of her
being on the property. | called the 8th District every
day, talked to officers on the streets and told
them about my daughter incidents in the 7th District
and 6th District. | still
didn’t know that they never put out a Warrant for her
arrest and they see her everyday on Frenchmen
Street as | told them of her whereabouts.

VI
After seeing evidence that my daughter was illegally
climbing the 7ft. Fence-to the property. | gave my
neighbors my phone number and told them to
call the police if they saw my daughter on the
property. The next day they confirmed that they saw
my daughter and her boyfriend on the property. 2
days later on July 29th my neighbor had seen my
daughter on the property and they called the police.
The same officer who had gave me the incident
report had just arrived earlier and caught my
daughter climbing back over the fence from the
property and as she was being guestioned about
her tresspassing on the property. She was released
and as soon as she got 50 ft away from the home
the fire flash burned after it was smothering awhile,
| had an inventory of Tuxedos stacked 5 ft high that
| had gotten from a friend of mine who shut down
his Dry Cleaners and started a Bed and Breakfast.
She had lit the Tuxedo on fire and it took a few
minutes to turn into a big blaze. The officer with the
signal number 52F had just caught her existing my
home by climbing back over the fence as the patrol
car had just pulled up to answer the call from my
neighbor of seeing my daughter on my property
illegally. My home was fire damaged 2 weeks
before my nefew was closing the sell to purchase
the proprty from me. We had just appraised the
property and the fire caused an additional cost of
$25,000.00 dollars more was added to the
renovation.
Case 2:19-cv-10355-JCZ-DMD Document1 Filed 05/13/19 Page 5 of 6

VII
Plaintiff is on a set income of $770.00 montly and
he still lives in his home because he has no other
place to go. The fire literally burned every other
part of the Plaintiff's home except his front lower
apartment. Plaintiff is arranging to get a Temporary
Electric pole installed on hios home and return back
to his resident because it cost to much to rent in
New Orleans.

VIII
Because of the Lack of the 7th, 6th, and 8th District
Pollice department not doing the most reason duty
of at least putting a Warrant for my daughters arrest
for the other incidents with my granddaughter and
Son’s proprty. I charge the City of New Orleans and
the 7th District, 6th District and 8th District Police
Precincts with Negligence in not doing their Duty of
arresting my daughter and allowing her to come
from New Orleans East, Uptown and
Downtown to set my home on Fire. By these Police
Departments not putting out arrest Warrants and
just going on Frenchmen Street to pick her
up right now. | have lost my home, personal
property, peace of mind, and belief that American
Citizens can enjoy Domestic Tranquility, Safety and
get the service that my Tax dollars pay the New
Orleans Police Department every year to render
due dilligence of duty to Protect and Serve.

VIV
Plaintiff re-allege and incorporate by reference
herein all the allegations contained in paragraphs 1
- 8 above.

X
That on or about July 29, 2018 the Defendants by
and through their Officers, and Districts breached
the applicable standard of Protection and Service
Case 2:19-cv-10355-JCZ-DMD Document 1 Filed 05/13/19 Page 6 of 6

owed to the Plaintiff MARK WHITICAR a Tax paying
Citizen of the City of New Orleans. Directly caused
the Fire and damage to his home by his daughter
who the 7th, 6th, and 8th District Police stations,
allowed to go free without putting a Warrant for her
arrest for all these crimes. When she is still seen in
public everyday in the French Quarters as she has
been for the last 9 months 8 blocks away from the
8th District on Frenchmen Street collectingh money
for drugs as | have notified them of her where
abouts.

XI
That as a direct result of Negligence and Breach of
the applicable standard of Law Enforcement Service
of Protection to Citizens of New Orleans.
The Defendant, by and through its Officers resulting
in the destruction of his home, the Plaintiff sustained
those damages as outlined in the
paragraphs above, to include but not limited to,
mental anguish, emotional pain and suffering and
loss of his home.

WHEREFORE: The Plaintiff, prays that after due
proceedings there be judgement herein in favor of
the Plaintiff MARK WHITICAR claim monetary
damages against the Defendants in an amount of
Twenty Five Thousand Dollars ($25,000.00) to be
determined at trial, plus costs, and for any further
relief that this Honorable Court determines
necessary and appropriate.

a

1922 St. Claude Ave:
NewOrleans,La.70116
(504)251-7015
